MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                    FILED
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                             Jan 31 2020, 8:49 am

      court except for the purpose of establishing                              CLERK
                                                                            Indiana Supreme Court
      the defense of res judicata, collateral                                  Court of Appeals
                                                                                 and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANTS
      Daniel J. Zlatic
      Rubino, Ruman, Crosmer & Polen
      Dyer, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Tina Gallo and Rubino, Ruman,                            January 31, 2020
      Crosmer & Polen, LLC,                                    Court of Appeals Case No.
      Appellants-Plaintiffs,                                   19A-CT-2308
                                                               Appeal from the Lake Superior
              v.                                               Court
                                                               The Honorable Bruce D. Parent,
      Allstate Property and Casualty                           Judge
      Insurance Company,                                       Trial Court Cause No.
      Appellee-Defendant.                                      45D11-1808-CT-453




      Najam, Judge.


                                       Statement of the Case
[1]   The law firm of Rubino, Ruman, Crosmer & Polen, LLC (“Rubino”), counsel

      for Tina Gallo, appeals the trial court’s entry of sanctions against it on

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2308 | January 31, 2020              Page 1 of 6
      discovery disputes. Rubino presents one issue for our review, namely, whether

      the trial court abused its discretion when it sanctioned Rubino. However, we

      do not reach the merits of this appeal because we lack subject matter

      jurisdiction.


[2]   We dismiss.


                                 Facts and Procedural History
[3]   On November 12, 2018, Gallo, who was represented by Rubino, filed a

      complaint against Jun Zhang and Allstate Property and Casualty Insurance

      Company (“Allstate”) after Gallo was involved in a motor vehicle collision

      with Zhang. In her complaint, Gallo alleged that Zhang had caused the

      collision and that, as a result, Gallo had sustained injuries and incurred medical

      expenses. Gallo, who was insured by Allstate, further alleged that Zhang was

      an underinsured or uninsured motorist. Allstate filed its answers and

      affirmative defenses.


[4]   Gallo filed a notice of video deposition in which it sought to depose an

      employee of Allstate. Allstate filed a motion for a protective order in which it

      alleged that the proposed deposition was improper because it “requests material

      prepared in anticipation of litigation,” which Allstate asserted was not

      discoverable. Appellant’s App. Vol. II at 28. Gallo then filed a response in

      which she asserted that, because she had not yet asked any questions, it was

      “premature” for Allstate to claim that the deposition sought privileged

      information. Id. at 34.

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2308 | January 31, 2020   Page 2 of 6
[5]   After the trial court received the motion for protective order and Gallo’s

      response, the court ordered the parties’ attorneys to attend a discovery

      conference. Specifically, the court ordered Rubino to provide a list of questions

      to Allstate that it intended to ask at the deposition. Rubino and counsel for

      Allstate met on September 12, 2019. Following that meeting, the parties filed a

      report with the trial court in which the parties stated that Rubino had “provided

      the questions [it] would ask which generally are the interrogatories propounded

      previously, plus follow up questions which depend on the answer given by the

      deponent.” Id. at 40. Also in that report, counsel for Allstate indicated that it

      “did already object in its Reponses to [Gallo’s] interrogatories and adopts the

      same” and that it reserved the right object to follow-up questions. Id. And the

      parties stated that the “issues presented in the Motion [for protective order] and

      Response are still at issue and need to be ruled on the by the Court.” Id.


[6]   On September 25, the trial court held a hearing on Allstate’s motion for

      protective order and Gallo’s response. At the hearing, Rubino reiterated that

      the questions it intended to ask at the deposition were the interrogatories “along

      with reasonable follow up questions,” which “can’t be anticipated.” Tr. Vol. II

      at 5. Rubino then informed the court that Allstate only had four objections, at

      which point Allstate interjected and stated that that was not correct. The court

      then “call[ed] a timeout” and directed the parties to meet in the conference

      room to attempt to resolve the issues. Id. at 6.


[7]   As a result of the meeting, Allstate stipulated that Gallo was not at fault for the

      accident. Based on that stipulation, Rubino agreed to withdraw five of the

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2308 | January 31, 2020   Page 3 of 6
      twenty-two interrogatories, and Allstate agreed that it was not worth contesting

      nine of the remaining questions. However, the parties disagreed on the final

      eight interrogatories and asked the court to rule on those questions. The court

      then stated: “I gave you an order and I told you to do certain things and it

      doesn’t sound like you did it other than got together and ate cake.[ 1] . . . It’s my

      intention to award attorney’s fees here. Neither of you did what I told you.”

      Id. at 9. The court then took the matter under advisement.


[8]   Thereafter, on February 27, the court issued an order in which it partially

      granted and partially denied Allstate’s motion for protective order. Specifically,

      the court ordered that Gallo could depose Hernandez but that she was

      precluded from asking certain questions. The court also found that Rubino had

      “directly disobeyed this Court’s order as [it] did not prepare a list of questions

      that [it] sought to ask Ms. Hernandez at her deposition,” which conduct

      “prolonged, interrupted, and complicated the hearing on this matter.”

      Appellant’s App. Vol. II at 10. Accordingly, the court entered discovery

      sanctions against Rubino in the amount of $625.00 but did not specify when

      that payment was required to be made. This interlocutory appeal ensued.


                                         Discussion and Decision
[9]   Rubino asserts that the trial court abused its discretion when it issued discovery

      sanctions against Rubino. However, we do not reach the merits of Rubino’s




      1
          Counsel for Allstate brought cake to the parties’ discovery conference.


      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2308 | January 31, 2020   Page 4 of 6
       appeal because we lack subject matter jurisdiction. “It is the duty of this Court

       to determine whether we have jurisdiction before proceeding to determine the

       rights of the parties on the merits.” Allstate Ins. Co. v. Scroghan, 801 N.E.2d 191,

       193 (Ind. Ct. App. 2004), trans. denied. “Jurisdiction is a question of law we

       review de novo.” Ind. Newspapers, Inc. v. Miller, 980 N.E.2d 852, 857 (Ind. Ct.

       App. 2012), aff’d on reh’g, 980 N.E.2d 863 (Ind. Ct. Appl. 2013), trans. denied.


[10]   Rubino does not appeal following a final judgment but, rather, brings an

       interlocutory appeal. The Indiana Appellate Rules provide that this Court

       “shall have jurisdiction over appeals of interlocutory orders” pursuant to

       Indiana Appellate Rule 14. Ind. Appellate Rule 5(B). “An appeal from an

       interlocutory order is not allowed unless specifically authorized by the Indiana

       Constitution, statutes, or the rules of court. The authorization is to be strictly

       construed, and any attempt to perfect an appeal without such authorization warrants a

       dismissal.” Allstate Ins. Co., 801 N.E.2d at 193 (emphasis added, citation

       omitted).


[11]   Here, Rubino purports to bring this interlocutory appeal under Indiana

       Appellate Rule 14(A)(1), which allows a party to bring an interlocutory appeal

       as of right when the court issues an order “[f]or the payment of money.”

       However, that rule applies only to orders for the payment of money that “carry

       financial and legal consequences akin to those more typically found in final

       judgments.” State v. Hogan, 582 N.E.2d 824, 825 (Ind. 1991). Accordingly, to

       constitute an appealable interlocutory order under that rule, the order must

       require the payment of “a specific sum of money by a date certain[.]” DuSablon v.

       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2308 | January 31, 2020   Page 5 of 6
       Jackson Cty. Bank, 132 N.E.3d 69, 76 (Ind. Ct. App. 2019) (emphasis added),

       trans. pending; see also Huber v. Montgomery Cty. Sheriff, 940 N.E.2d 1182, 1185

       (Ind. Ct. App. 2010).


[12]   Here, the trial court entered sanctions against Rubino in the amount of $625.00,

       which is a sum certain. However, the court’s order does not state a time for the

       payment of that sanction. Rather, the court’s order simply states that

       “[d]iscovery sanctions were entered in favor of the Law Office of Allstate and

       against [Rubino] in the amount of $625.00, and that amount is today set to

       judgment.” Appellant’s App. Vol. II at 11. Thus, the court entered an ordinary

       money judgment. Because the order does not require Rubino to pay the

       sanction by a date certain, it is not appealable as of right pursuant to Appellate

       Rule 14(A)(1). See Huber, 940 N.E.2d at 1182. Accordingly, we lack

       jurisdiction over Rubino’s claim, and we dismiss this appeal.


[13]   Dismissed.


       Vaidik, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2308 | January 31, 2020   Page 6 of 6